Citation Nr: 1644457	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to May 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction lies with the Winston-Salem, North Carolina RO.

The record reflects that the Veteran's appointment of a representative changed throughout the pendency of this claim; but the most recent appointment, dated in July 2013, appoints the representative listed on the title page of this decision.

The Board acknowledges that the new representative has not had an opportunity to submit an Informal Hearing Presentation.  However, as this appeal will be remanded, this is harmless error.  The new representative will now have an opportunity to submit argument at both the local level and again when the appeal is returned to the Board before final adjudication.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently rated for coronary artery disease, rated as 60 percent disabling; diabetic nephropathy, rated as 60 percent disabling; and diabetes mellitus, type II, rated as 20 percent disabling; with a combined evaluation of 90 percent.  His rating meets the criteria under 38 C.F.R. § 4.16 (a) for a TDIU.

According to the VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in June 2008, the Veteran reported that he had not worked since 2003 and only had one year of high school.  He listed diabetes and heart disorder as well as nonservice-connected disabilities involving breathing and both knees as disabilities which prevent him from securing or following any substantial gainful occupation.  In the August 2008 VA examination report, the Veteran stated he had been unable to find work because of his medical problems, including prior stent placement, diabetes, and knee replacements.  The examiner opined that the Veteran should probably not do strenuous work; however, he should be able to do some sort of sedentary work.  Additional clinicians who have examined the Veteran have commented on the individual functional impact of the Veteran's service-connected disabilities, noting that there is no effect on his occupation.  See VA examination reports dated in March 2009, September 2009, and November 2010.  A private clinician discussed the Veteran's ischemic heart disease, diabetes, and nonservice-connected chronic lung disease and stated that the Veteran is unable to perform as a truck driver due to the lifting and climbing required.  See April 2012 private treatment report.  The assembled opinions leave a question as to whether the Veteran's occupational impairment meets the standard applicable to a TDIU, that is, whether his service-connected disabilities make him unable to secure or follow a substantially gainful occupation. 

Therefore, a new VA examination is necessary to determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion on the effect the appellant's service-connected disabilities have on his ability to work).  In this regard, the Board notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity. 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since February 2010.

2.  Then, schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education.  Provide the entire record to the examiner for review.  Ask the examiner to review the claims file in its entirety in conjunction with the examination.

The examiner is requested to provide an opinion as to functional and occupational impairment caused solely by the service-connected disabilities (coronary artery disease, 60%; diabetic nephropathy, 60%; and diabetes mellitus, type II, 20%), considered in combination, with his educational and occupational history, without regard to his age or nonservice connected disabilities.

A rationale should be provided for all opinions given, and the factors upon which the medical opinion is based must be set forth in the report. 

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




